Title: Virginia Delegates in Congress to Thomas Jefferson, [5 November] 1780
From: Virginia Delegates in Congress
To: Jefferson, Thomas


[5 November 1780]
The great depreciation of money and the extravagant prices of every thing here together with the difficulty of negociating Bills renders it absolutely necessary that some stable provision shoud be made, & some fixed mode adopted for supplying us with money, other wise we shall not be able to exist. we shoud be glad to be informed on this head as soon as possible.
